Title: To Alexander Hamilton from George Washington, 5 November 1794
From: Washington, George
To: Hamilton, Alexander


Philadelphia 5th. Novr. 1794
Dear Sir,
Since my last to you, I have received your several letters of the 25th. 26th. and 29th. of last month, & am glad to hear that the Troops continued to be in good health & spirits, notwithstanding the bad weather & the Roads; and that further indications of submission were likely to be manifested by the Insurgents.
I have not received the rout of either column of the army—nor a copy of the order establishing them, issued on the day of my departure from Bedford.
Upon enquiry, I find that it was copies only of Papers, that had been sent from the Secretary of State’s Office, the originals being adjudge Necessary for the Archives.
For want of a quorum in the Senate, Congress have not yet proceeded on business; and it is questionable, it seems, whether it will make a house to day, five members being wanting for this purpose, yesterday afternoon.
Bache (as I expected) has opened his batteries upon your motives for remaining with the Army. As the papers (I presume) are sent to you, I shall not repeat them. Although there are some late arrivals, the Gazettes have not, as yet, announced any thing new.
Mrs. Hamilton & your family were well yesterday. Mrs. Schuyler and Son (John) and daughter, are there, but talk of going away to day, or to morrow.
I am   Your Affect.
Go: Washington
